uniform issue list oct legend ira x ira y amount a dear mr this is in response to correspondence dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you have advanced parkinson’s disease which makes it difficult for you to communicate either verbally or in writing which makes it very difficult to read you are currently receiving 24-hour a day nursing care due to these difficulties you moved to another state so that your daughters could help with your care in addition due to this disease you have poor eyesight during this move you requested a distribution from ira x on date you received a distribution from ira x the amount of the distribution was amount a you were unable to read any information sent to you regarding the taxability of your ira x distribution you placed amount a into a checking account which you maintained at a bank your intention was to place amount a into a rollover ira which would be established with a different investment_company when your authorized representative met with a tax preparer in date to discuss the preparation of your federal_income_tax return for informed your representative of the taxability of the distribution from ira x due to this your authorized representative initiated proceedings to place amount a into a rollover ira to that effect amount a was withdrawn from the checking account at the bank and deposited into ira y on date during the time that amount a was held in the checking account no amounts were withdrawn or used for any purposes your tax preparer page you were not aware that the distribution of amount a from ira x would be taxable in addition you did not know that there was a 60-day rollover requirement for amount a to be rolled over into a rollover ira based on these facts and representations you request a ruling that the service waive the 60-day rollover requirement contained in sec_408 of the code regarding amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for page example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that your disability prevented you from into a rollover ira because of your inability to communicate timely placing amount a your intent your diminished eyesight and your lack of knowledge of the 60-day rollover requirement you were unable to properly communicate and understand the necessity to roll over your distribution from ira x on a timely basis therefore the date rollover into ira y described above is deemed to have been timely made within the meaning of sec_408 of the code provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such rollover_contribution the date contribution of amount a into ira y will be considered a rollover_contribution within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x or ira y described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please please address all correspondence to se t ep ra t3 contact sincerely yours ganaes v fplm- manager lo ou employee technical group enclosures deleted copy of ruling letter notice of intention to disclose
